DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Claim Status
Claims 21 and 34 are amended. Claims 1-20, 27, and 28 are cancelled.
Claims 21-26 and 29-35 are pending for examination below. 

Response to Arguments
The Declaration under 37 CFR 1.132 filed 20 October 2021 is insufficient to overcome the rejection of claims 21-26 and 29-35 based upon USC 103 over Vincent as set forth in the last Office action because:  The Declaration does not provide evidence which is commensurate in scope with the claims. The Declaration purports to show that a catalyst having a SA/V ratio within the claimed range of 40 to 85 cm-1 has unexpected results over catalysts having a SA/V outside this range. However, there is only one -1, and thus the Declaration is not persuasive. 
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the Declaration provides evidence of unexpected results over the claimed range.
In response, as explained above, the results are still not commensurate in scope with the claims, as a single Example cannot show proof of criticality over the entire claimed range, especially when the Example is on one edge of the range. 
Applicant’s arguments with respect to the fact that the SA/V ratio and extrudate shape have been considered but are moot. Abichandani is now used to show that the SA/A and shape are known in the art to be desirable for the transalkylation, and thus one of ordinary skill in the art would be motivated to optimize the SA/V ratio within the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2014/182434, cited on IDS 06/21/2019) and Fung et al. (US 5,362,697) or Wadlinger et al. (US 3,308,069) in view of Abichandani et al. (US 2015/0343447).
With regard to claims 21, 30, and 32, Vincent teaches a method for alkylation and transalkylation of mono-alkylaromatic compounds (paragraph [0002]), comprising the following steps:
a) providing a transalkylation catalyst which is selective to the production of the desired mono-alkylaromatic compound and can be the same as the alkylation catalyst (paragraph [0062]).
b) providing poly-alkylaromatic compounds and an aromatic feed (paragraph [0062]) where the aromatic feed includes benzene (paragraph [0040]) and the poly-alkylaromatic compound includes di-ethylbenzene or di-isopropylbenzene (paragraph [0038]).
c) transalkylation of the poly-alkylaromatic and aromatic compounds in the presence of the transalkylation catalyst under liquid phase conditions which include a temperature of 100-260°C and a pressure of 200 to 600 kPa (paragraph [0063]) to produce ethylbenzene or cumene (paragraph [0062]). These overlap the range of 100-200°C and are within the range of 200 to 600 kPa of instant claim 21. While Vincent does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
d) providing an alkylating agent and an alkylatable aromatic compound (paragraph [0046]).
e) contacting the alkylating agent and alkylatable aromatic compound with an alkylation catalyst under liquid phase conditions which include a temperature of 150-300°C, a pressure of up to 20000 kPa, and a WHSV of 1 to 10 hr-1 (paragraph [0049]) to produce an alkylation effluent stream comprising monoalkylaromatic compounds and poly-alkylaromatic compounds (paragraph [0062]).
f) separating the poly-alkylaromatic compounds from the effluent stream (paragraph [0062]).
g) passing the poly-alkylaromatic compounds to the transalkylation reaction (paragraph [0062]).
Vincent teaches that the transalkylation catalyst can be in the form of an extrudate (paragraph [0016]) and that the transalkylation catalyst can be the same as the alkylation catalyst (paragraph [0017]) which can be MCM-56 (instant claim 32) as described in US 5,362,697 (paragraph [0079]) or zeolite beta (instant claim 30) as described in US 3,308,069 (paragraph [0077]).
Vincent does not specifically teach the silica-alumina molar ratio of the MCM-56 or the zeolite beta. 
However, US 5,362,697 to Fung teaches that the silica-alumina molar ratio of MCM-56 is 13 (column 17, line 17) and US 3,308,069 to Wadlinger teaches that the zeolite has an amount of silica of 89 mol% and an amount of alumina of 6.4 mol% (column 8, Example 1), which is a silica-alumina molar ratio of 13.9. Each of the ratios is within the claimed range of 10-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the molar ratio of Fung for the MCM-56 catalyst and the molar ratio of Wadlinger for the zeolite beta catalyst, because Vincent teaches that the catalyst can be MCM-56 or zeolite beta as described in the cited references, and the cited references teach examples with the molar ratios of 13 and 13.9, respectively, as claimed, absent any evidence to the contrary.
Vincent as shown by Fung or Wadlinger does not explicitly teach that the catalyst is in the form of an extrudate having an external surface area/volume ratio of 40-85 cm-1. However, a change in surface area/volume ratio is merely a change in size and/or shape of the extrudate. Abichandani teaches that it may be desirable to control the shape and size of the catalyst particles to maximize the external surface area for a transalkylation catalyst, such that the particles have a surface to volume ratio of 100 to 150 in-1 (39 to 59 cm-1) (paragraph [0059]). This overlaps the range of 40 to 85 cm-1 of instant claim 21. While Abichandani does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size and/or shape of the catalyst of Vincent to have a SA/V ratio of 100-150 in-1 as taught by Abichandani, because Abichandani teaches that it is desirable to control the shape and size of the catalyst particles to maximize the external surface area of a transalkylation catalyst (paragraph [0059]).
	Vincent does not specifically teach that the transalkylation activity of the above MCM-56 or zeolite beta catalyst is higher than the catalytic activity of a hypothetical transalkylation catalyst having a silica-alumina molar ratio of 25-37 at hypothetically equivalent conditions. However, Vincent teaches the similar MCM-56 or zeolite beta catalyst which has a silica-alumina ratio of 13 or 13.9 and a similar extrudate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the catalyst of Vincent will have a similar higher transalkylation activity than a hypothetical catalyst having a silica-alumina molar ratio of 25-37 at hypothetically equivalent conditions as claimed, absent any evidence to the contrary.  
With regard to claim 24, Vincent teaches obtaining ethylbenzene or cumene from the alkylation reaction (paragraph [0046]) and additional ethylbenzene or cumene from the transalkylation reaction (paragraphs [0064]-[0065]).
With regard to claim 25, Vincent teaches that the polyalkylated aromatics are polyethylbenzene, the alkylaromatics are ethylbenzene (paragraph [0064]), and that the alkylating agent is ethylene (paragraph [0046]).
With regard to claim 26, Vincent teaches that the polyalkylated aromatics are poly-isopropylbenzene, the alkylaromatics are cumene (paragraph [0065]), and that the alkylating agent is propylene (paragraph [0046]).
	With regard to claim 33, Vincent teaches that the alkylation catalyst can include MCM-22 family catalyst, a faujasite catalyst, a mordenite catalyst, a zeolite beta catalyst, or combinations thereof (paragraph [0017]).
With regard to claim 34, Vincent teaches a transalkylation catalyst which can be in the form of an extrudate (paragraph [0016]) and that the transalkylation catalyst can be the same as the alkylation catalyst (paragraph [0017]) which can be MCM-56 (instant claim 32) as described in US 5,362,697 (paragraph [0079]) or zeolite beta (instant claim 30) as described in US 3,308,069 (paragraph [0077]).
Vincent does not specifically teach the silica-alumina molar ratio of the MCM-56 or the zeolite beta. 
However, US 5,362,697 to Fung teaches that the silica-alumina molar ratio of MCM-56 is 13 (column 17, line 17) and US 3,308,069 to Wadlinger teaches that the zeolite has an amount of silica of 89 mol% and an amount of alumina of 6.4 mol% (column 8, Example 1), which is a silica-alumina molar ratio of 13.9. Each of the ratios is within the claimed range of 10-15. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the molar ratio of Fung for the MCM-56 catalyst and the molar ratio of Wadlinger for the zeolite beta catalyst, because Vincent teaches that the catalyst can be MCM-56 or zeolite beta as described in the cited references, and the cited references teach examples with the molar ratios of 13 and 13.9, respectively, as claimed, absent any evidence to the contrary.
Vincent as shown by Fung or Wadlinger does not explicitly teach that the catalyst is in the form of an extrudate having an external surface area/volume ratio of 40-85 cm-1. However, a change in surface area/volume ratio is merely a change in size and/or shape of the extrudate. Abichandani teaches that it may be desirable to control the shape and size of the catalyst particles to maximize the external surface area for a transalkylation catalyst, such that the particles have a surface to volume ratio of 100 to 150 in-1 (39 to 59 cm-1) (paragraph [0059]). This overlaps the range of 40 to 85 cm-1 of instant claim 34. While Abichandani does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the size and/or shape of the catalyst of Vincent to have a SA/V ratio of 100-150 in-1 as taught by Abichandani, because Vincent and Abichandani each teach transalkylation catalysts, and Abichandani teaches that it is desirable to control the shape and size of the catalyst particles to maximize the external surface area of a transalkylation catalyst (paragraph [0059]).
	With regard to claim 35, Vincent teaches that the catalyst comprises 80 wt% zeolite beta (paragraph [0077]) which is within the range of 65 to 80 wt% of instant claim 35. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2014/182434, cited on IDS 06/21/2019) and Fung et al. (US 5,362,697) or Wadlinger et al. (US 3,308,069) in view of Abichandani et al. (US 2015/0343447) as applied to claim 21 above, and further in view of Clark et al. (US 2009/0306446).
With regard to claims 22 and 23, Vincent teaches that the alkylatable aromatic stream can comprise benzene (paragraph [0040]).
Vincent does not teach treating the alkylaromatic stream comprising benzene to remove nitrogen impurities.
Clark teaches a process for producing monoalkylated aromatic products (paragraph [0002]), comprising transalkylation and alkylation (paragraphs [0037], [0048]). Clark also teaches providing a reactive guard bed upstream of the alkylation reactor and passing at least a portion of the alkylatable aromatic compound through the reactive guard bed prior to the alkylation zone, where the guard bed performs alkylation and removes impurities such as nitrogen compounds from the feed, thus limiting the poisoning of the remainder of the alkylation catalyst (paragraph [0049]). Clark further teaches that the bed comprises alkylation catalyst (paragraph [0049]), where the alkylation catalyst comprises an MCM-22 family material including MCM-49, a beta zeolite, a faujasite, or a mordenite (paragraphs [0065], [0111]). Clark additionally teaches that the guard bed treatment conditions include up to alkylation conditions (paragraph [0049]) which are a temperature of 100-260°C, a pressure of 689 to 4601 kPa, and a WHSV of 0.1 to 50 h-1 (paragraph [0052]). These overlap the ranges of 30-200°C and ambient to 3000 kPa, and is within the range of 0.1 to 200 hr-1 of instant claim 23. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to treat the feed of Vincent as taught by Clark, because Vincent and Clark each teach an alkylatable aromatic compound for alkylation and transalkylation, and Clark teaches that providing a guard bed which the alkylatable aromatic compound passes through contributes to alkylation and also removes any nitrogenous impurities from the feed (paragraph [0049]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2014/182434, cited on IDS 06/21/2019) and Fung et al. (US 5,362,697) or Wadlinger et al. (US 3,308,069) in view of Abichandani et al. (US 2015/0343447) as applied to claim 21 above, and further in view of Jan et al. (US 2008/0171902, cited on IDS 06/21/2019).
With regard to claim 29, Vincent teaches that the catalyst can be a faujasite family (FAU) catalyst (paragraph [0017]).
Vincent does not specifically teach that the faujasite is low sodium ultrastable Y zeolite.
Jan teaches a process for transalkylation of polyalkylaromatics to produce monoalkylaromatics (paragraph [0001]). Jan further teaches that the catalyst is a modified Y zeolite (FAU) which has a Si/Al2 molar ratio of 11.14 (page 8, Table 2, Example 6), and that the catalyst is treated by hydrothermal steaming and ammonium ion exchange (paragraph [0013]). This catalyst after steaming is a low sodium ultrastable Y zeolite as claimed. Jan further teaches that the catalyst provides increased activity for transalkylation and decreased n-propylbenzene formation which is difficult to separate by distillation (paragraphs [0011], [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the zeolite Y catalyst of Jan as the faujasite family catalyst of Vincent, because Vincent teaches that the catalyst can include a faujasite family catalyst, and Jan teaches that the specific low sodium zeolite Y having the claimed silica/alumina ratio has increased activity and decreased n-propylbenzene formation.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (WO 2014/182434, cited on IDS 06/21/2019) and Fung et al. (US 5,362,697) or Wadlinger et al. (US 3,308,069) in view of Abichandani et al. (US 2015/0343447) as applied to claim 21 above, and further in view of Kiyoura et al. (JP 2000-297049) (machine translation).
With regard to claim 31, Vincent teaches that the catalyst can be a mordenite family (MOR) catalyst (paragraph [0017]). Vincent does not explicitly teach the silica-alumina ratio of mordenite. However, Kiyoura teaches that normal synthetic or natural mordenite has a silica alumina ratio of about 10 (paragraph [0009]) and that higher ratios are only formed by further treatment. Thus, because Vincent teaches mordenite for the catalyst without further treatment, one of ordinary skill in the art would reasonably conclude that the catalyst is normal synthetic or natural mordenite, which has a silica alumina ratio of 10 as claimed, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772